Case 20-14850-ABA          Doc 83 Filed 05/09/20 Entered 05/10/20 00:24:28                      Desc Imaged
                                Certificate of Notice Page 1 of 2
                                81,7('67$7(6%$1.5837&<&2857
                                    ',675,&72)1(:-(56(<
                                                                
 ,QUH                                      &DVH1R    BBBBBBBBBBBBBBB
                                                                                   20-14850      
                                                      
 Cornelius  Stephens                                     $GY1R    BBBBBBBBBBBBBBB
                                                         
                                                      -XGJH      $%$
                        'HEWRU V                       
 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                 &KDSWHU     BBBBBBBBBBBBBBB
                                                                                      13
 
                                                                                                                  
                                           127,&(2)+($5,1*

        <RXDUHKHUHE\QRWLILHGRIDKHDULQJEHIRUHWKH+RQRUDEOH$QGUHZ%$OWHQEXUJ-U8QLWHG6WDWHV
 %DQNUXSWF\-XGJH
 
        5HDVRQIRU+HDULQJ           
                                        Motion   for Approval to Participate in the Court's Loss
                                       Mitigation Program
        
 
        /RFDWLRQRI+HDULQJ          &RXUWURRP1R%
                                        0LWFKHOO+&RKHQ86&RXUWKRXVH       
                                        &RRSHU6WUHHW
                                        &DPGHQ1-

         
         'DWHDQG7LPH                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                         6/2/2020 at 10:00 am
                                         RUDVVRRQWKHUHDIWHUDVFRXQVHOPD\EHKHDUG               
 
 
 3OHDVHQRWHWKDWWKHPRYDQWPXVWWLPHO\VHUYHDFRS\RIWKHPRWLRQDSSOLFDWLRQRQDOOUHOHYDQWSDUWLHV
 LQFOXGLQJWKHWUXVWHHDGYLVLQJWKHPRIWKHKHDULQJGDWHDQGWLPHOLVWHGDERYH7KHPRYDQWPXVWDOVRILOHD
 FHUWLILFDWHRIVHUYLFHZLWKWKHFRXUWVWDWLQJWKDWDOOSDUWLHVZHUHVHUYHGDQGDGYLVHGRIWKHKHDULQJGDWHDQG
 WLPH$OVRQRWHWKDWWKHPRYDQWPXVWDWWHQGWKHKHDULQJRUWKHPRWLRQPD\EHGHQLHG,I\RXKDYHDQ\
 TXHVWLRQVSOHDVHFRQWDFW%UXFH&RPSWRQDW                    
 
 
 '$7('          BBBBBBBBBBBBBBBBBBBB
                   5/7/2020                       -($11(1$8*+721&OHUN
 
 
                                         &(57,),&$7(2)0$,/,1*

          ,+(5(%<&(57,)<WKDWRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWKHIRUHJRLQJQRWLFHZDVVHUYHGRQ
                                            May 7, 2020
 WKHIROORZLQJ 
 
 Debtor, Trustee
 
 
                                                  
                                                  
                                                  -($11($1$8*+721&OHUN
        Case 20-14850-ABA              Doc 83 Filed 05/09/20 Entered 05/10/20 00:24:28                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-14850-ABA
Cornelius Stephens                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: May 07, 2020
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 09, 2020.
db             +Cornelius Stephens,   33 Main Street,   Pennsville, NJ 08070-2013

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 09, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 7, 2020 at the address(es) listed below:
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Jane L. McDonald   on behalf of Trustee Isabel C. Balboa ecf@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
